386 F.2d 997
Elmer DAVIS, aka Robert Brown, Appellant,v.Leroy R. EIDE et al., Appellees.
No. 21726.
United States Court of Appeals Ninth Circuit.
December 21, 1967.

Appeal from the United States District Court for the Central District of California; Leon R. Yankwich, Judge.
Elmer Davis, in pro. per.
Roger Arnebergh, City Atty., John A. Daly, Asst. City Atty., Thomas M. Rosenberg, Deputy City Atty., Los Angeles, Cal., for appellees.
Before BARNES and JERTBERG, Circuit Judges, and McNICHOLS,* District Judge.
PER CURIAM:


1
The judgment is reversed, and the matter is remanded to the district court. It appears obvious to us that the complaint states a cause of action. From the order entered below (C.T. 38-39), we cannot ascertain which of the two grounds set forth in appellees' motion, was relied upon by the district court in dismissing the action.



Notes:


*
 Hon. Ray McNichols, United States District Judge, Boise, Idaho, sitting by designation